J-A01044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CRYSTAL RAE CALP                           :
                                               :
                       Appellant               :   No. 411 MDA 2021

       Appeal from the Judgment of Sentence Entered February 25, 2021
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000697-2020


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY LAZARUS, J.:                          FILED: MARCH 1, 2022

        Crystal Rae Calp appeals from the judgment of sentence, entered in the

Court of Common Pleas of Adams County, following her open guilty plea to

one count of acquisition or obtaining possession of controlled substance by

misrepresentation.1 Additionally, Calp’s counsel, Kristin L. Rice, Esquire, has

filed an application to withdraw as counsel and an accompanying Anders2

brief. Upon review, we grant Attorney Rice’s application to withdraw, and we

affirm Calp’s judgment of sentence.




____________________________________________


1   35 P.S. § 780-118(a)(12).

2 Anders v. California, 368 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009).
J-A01044-22



        On December 28, 2019,3 Ben Koble, a pharmacist at Choice Pharmacy

in McSherrytown, contacted the police and told them that, on December 26,

2019, a female, later identified as Calp, had come into the store and presented

a prescription for Alprazolam under the name of “Kayla White.” Calp was only

given half of the entire prescription, approximately 85 pills, because the

pharmacy was unable to contact the doctor’s office to confirm the prescription.

After subsequently contacting the doctor’s office, the Pharmacy learned that

“Kayla White” had been not issued an Alprazolam prescription.

        At approximately 1:40 p.m. on December 28, 2019, Calp returned to

Choice Pharmacy and attempted to pick up the rest of the Alprazolam

prescription. Koble again called the police, who responded and spoke with

Calp.    Calp insisted that she was “Kayla White,” that the prescription was

legitimate, and that she had seen a “Dr. Reeble” earlier in December.

Ultimately, police identified Calp, determined that the prescription for “Kayla

White” was illegitimate, and arrested Calp.

        On January 13, 2020, Calp was charged with, inter alia,4 the above-

mentioned offense. Subsequently, on November 16, 2020, Calp entered into

an open guilty plea to the above-mentioned offense. After accepting Calp’s

____________________________________________


3We glean these facts from the affidavit of probable cause. See Affidavit of
Probable Cause, 1/13/20, at 1-2.

4 Calp was also charged with one count each of criminal attempt to acquire or
obtain possession of controlled substance by misrepresentation, see 18
Pa.C.S.A. § 901(a), false reports to law enforcement, id. at § 3906(a), and
false identification to law enforcement, id. at § 4914(a).

                                           -2-
J-A01044-22



guilty plea, the trial court postponed sentencing and ordered a pre-sentence

investigation report (PSI). On February 25, 2021, after consideration of the

PSI, the trial court sentenced Calp to a period of 12 to 36 months’

imprisonment.

       On March 15, 2021, Calp filed a timely, pro se, notice of appeal. On

April 8, 2021, Calp’s trial counsel filed a motion to withdraw as counsel in this

Court. Ultimately, this Court remanded the matter, but retained jurisdiction,

for the trial court to conduct a Grazier5 hearing. At the conclusion of the

Grazier hearing, the trial court appointed Attorney Rice of the Adams County

Public Defenders Office to represent Calp on appeal. Both Attorney Rice and

the trial court complied with Pa.R.A.P. 1925. Attorney Rice then filed, in this

Court, an Anders brief and an accompanying application to withdraw from

representation. Calp has not filed pro se brief, nor has she retained alternate

counsel for this appeal.

       Before addressing Calp’s issue on appeal, we must determine whether

Attorney Rice has complied with the dictates of Anders and its progeny in

petitioning to withdraw from representation.         See Commonwealth v.

Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009) (“[w]hen presented

with an Anders brief, this Court may not review the merits of the underlying

issues without first passing on the request to withdraw”).          Pursuant to




____________________________________________


5   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).

                                           -3-
J-A01044-22



Anders, when counsel believes that an appeal is frivolous and wishes to

withdraw from representation, he or she must:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous[;] (2) file a brief referring to any issues in the
      record of arguable merit[;] and (3) furnish a copy of the brief to
      defendant and advise him of his right to retain new counsel or to
      raise any additional points that he deems worthy of the court’s
      attention. The determination of whether the appeal is frivolous
      remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

      Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      After determining that counsel has satisfied the technical requirements

of Anders and Santiago, this Court must then “conduct a simple review of

the record to ascertain if there appears on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”




                                      -4-
J-A01044-22


Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

      Instantly, our review of counsel’s Anders brief and application to

withdraw reveals that Attorney Rice has substantially complied with each of

the technical requirements of Anders/Santiago. See Commonwealth v.

Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating counsel must

substantially comply with requirements of Anders). Attorney Rice indicates

that she has made a conscientious examination of the record and determined

that an appeal would be frivolous. The record further reflects that counsel has

furnished a copy of the Anders brief to Calp, advised Calp of her right to

retain new counsel or proceed pro se, or raise any additional points that she

deems worthy of this Court’s attention. Additionally, counsel’s Anders brief

substantially complies with the requirements of Santiago. As Attorney Rice

has complied with all of the requirements for withdrawing from representation,

we will examine the record and make an independent determination of

whether Calp’s appeal is, in fact, wholly frivolous.

      In the Anders brief, Attorney Rice presents the following issue on Calp’s

behalf for our review:

      Did the trial court abuse its discretion in imposing a sentence of
      12 to 36 months[’ imprisonment], failing to take into account the
      following mitigating facts: [Calp] had completed 28 days of in-
      patient treatment, resided successfully in a halfway house,
      participated in intense out-patient substance abuse treatment and
      had made tremendous strides in her recovery[?]

Anders Brief, at 5.

                                      -5-
J-A01044-22


      Calp’s claim challenges the discretionary aspects of her sentence, from

which there is no absolute right to appeal.        See Commonwealth v.

Sunealitis, 153 A.3d 414, 420 (Pa. Super. 2016). Rather, when an appellant

challenges the discretionary aspects of her sentence, we must consider her

brief on this issue as a petition for permission to appeal. Commonwealth v.

Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997); see also Commonwealth v.

Tuladziecki, 522 A.2d 17, 18 (Pa. 1987). Prior to reaching the merits of a

discretionary sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there
      is a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, [see] 42 Pa.C.S.A. §
      9781(b)

Commonwealth v. Moury, 922 A.2d 162, 170 (Pa. Super. 2010) (quotation

marks and some citations omitted).

      Here, Calp filed a timely pro se notice of appeal. However, as Attorney

Rice notes in the Anders brief, Calp did not raise an objection at the time of

sentencing, nor did she file a post-sentence motion raising this claim. See

Anders Brief, at 8; see also Commonwealth v. Gibbs, 981 A.2d 274, 282-

83 (Pa. Super. 2009) (challenge to discretionary aspects of sentence waived

when appellant failed to preserve challenge at sentencing or in post-sentence

motion). Accordingly, Calp has not invoked this Court’s jurisdiction, and her


                                     -6-
J-A01044-22


discretionary sentencing claim is not preserved for our review. See id.; see

also Moury, supra.

       Nevertheless, we review the merits of Calp’s claim as part of our

independent review of the record.6 See Dempster, supra. Our review of

the record reveals that, at sentencing, the trial court considered a letter from

Second Chance Recovery House,7 which detailed Calp’s treatment and

recovery. See N.T. Sentencing, 2/25/21, at 2-3. Additionally, the trial court

took into account Calp’s current employment, as well as her prior record score

of 5. Id., at 2-4, 7. Moreover, the trial court considered Calp’s PSI. See

Trial Court Opinion, 7/22/21, at 4-5; see also Commonwealth v. Devers,

546 A.2d 12, 18 (Pa. 1988) (where sentencing court considered PSI, this Court

presumes that it “[is] aware of relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors”). Accordingly, Calp’s claim lacks merit.

        Finally, our independent review of the record discloses no other

“arguably meritorious issues that counsel, intentionally or not, missed or




____________________________________________


6 We note that Attorney Rice has failed to include a Rule 2119(f) statement in
the Anders brief; however, this omission is not an impediment to our review
in this case. See Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super.
2015) (where counsel filed Anders brief, this Court reviewed discretionary
sentencing claim even absent Rule 2119(f) statement).

7 In its opinion, the trial court explained that Second Chance Recovery House
is a rehabilitation center. See Trial Court Opinion, 7/22/21, at 4-5.

                                           -7-
J-A01044-22


misstated.” Dempster, 187 A.3d at 272. As such, we grant Attorney Rice’s

application to withdraw, and we affirm the judgment of sentence.

     Judgment of sentence affirmed. Application to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/01/2022




                                   -8-